Case 3:20-cv-06649-JSC Document 23-3 Filed 03/04/21 Page 1 of 4




                Exhibit C
12/7/2020                   Case 3:20-cv-06649-JSC           Document
                                   Appendix I to Part 16—Components          23-3 of
                                                                    of the Department Filed  03/04/21
                                                                                       Justice | Regulations |Page    2 of |4Westlaw
                                                                                                              United States

  We've updated our Privacy Statement. Before you continue, please read our new Privacy Statement and familiarize yourself with the terms.
                                                                                                                                Search  Tips
                                 All content      Enter terms, citations,                    Fed. Ct. App., ...                 Advanced
                                                                                                                                                  Sign out
                                                        d     b

   Appendix I to Part 16—Components of the Department of Justice
   Code of Federal Regulations • Title 28. Judicial Administration • Eﬀective: May 4, 2015 (Approx. 5 pages)

         §
     Document         Notes of Decisions (0)          History (3)        Citing References (9)          Context
                                                                                                         See how&this
                                                                                                                  Analysis
                                                                                                                      section(8)
                                                                                                                              has changed.      Fullscreen
                                                                                                          Select to view the latest
                                                                                                          amendments, or compare versions
                                                                                                          over time on the History tab.


             Code of Federal Regulations
               Title 28. Judicial Administration
                       Chapter I. Department of Justice
                          Part 16. Production or Disclosure of Material or Information (Refs & Annos)


                                                                                 Eﬀective: May 4, 2015
                                                                                 28 C.F.R. Pt. 16, App. I

                                  Appendix I to Part 16—Components of the Department of Justice
                                                                                      Currentness

               Please consult Attachment B of the Department of Justice FOIA Reference Guide for the contact information and a
               detailed description of the types of records maintained by each Department component. The FOIA Reference Guide is
               available at http://www.justice.gov/oip/04_3.html or upon request to the Oﬀice of Information Policy.
               The FOIA oﬀices of Department components and any component-specific requirements for making a FOIA request
               are listed below. The Certification of Identity form, available at http://www.justice.gov/oip/forms/cert_ind.pdf, may
               be used by individuals who are making requests for records pertaining to themselves. For each of the six components
               marked with an asterisk, FOIA and Privacy Act (PA) access requests must be sent to OIP, which handles initial requests
               for those six components.
               Antitrust Division, FOIA/PA Unit
               Bureau of Alcohol, Tobacco, Firearms, and Explosives, Disclosure Division
               Civil Division, FOIA/PA Oﬀicer
               Requests for records from case files must include a case caption or name, civil court case number, and judicial
                 district.
               Civil Rights Division, FOIA/PA Branch
               Community Relations Service, FOIA/PA Coordinator
               Criminal Division, FOIA/PA Unit
               Drug Enforcement Administration, Freedom of Information Operations Unit, FOI/Records Management Section
               Environment and Natural Resources Division, FOIA Coordinator, Law and Policy Section
               Requests for records from case files must include a case caption or name, civil or criminal court case number, and
                 judicial district.
                                                                                                                                               Back to top
               Executive Oﬀice for Immigration Review, Oﬀice of the General Counsel

https://1.next.westlaw.com/Document/N73CBE1A1DC8511E48C39B81E0915B315/View/FullText.html?originationContext=document&contextData=(sc… 1/3
12/7/2020                Case 3:20-cv-06649-JSC
                                    Appendix I to Part 16—Components  Document          23-3 of
                                                                              of the Department   Filed
                                                                                                     Justice03/04/21
                                                                                                               | Regulations |Page        3 of |4Westlaw
                                                                                                                                 United States

             When
  We've updated     seeking
                our Privacy    access Before
                            Statement. to records  concerning
                                             you continue,        a named
                                                           please read our newalien  individual,
                                                                               Privacy            requesters
                                                                                       Statement and             must include
                                                                                                     familiarize yourself          an alien registration
                                                                                                                          with the terms.
               number (“A” number). If the “A” number is not known or the case occurred before 1988, the date of an Order to
               Show Cause, country of origin, and location of the immigration hearing must be provided.
             Executive Oﬀice for United States Attorneys, FOIA/Privacy Unit
             Executive Oﬀice for Organized Crime Drug Enforcement Task Forces
             Requests for records from case files must include the judicial district in which the investigation/prosecution or other
               litigation occurred.
             Executive Oﬀice for United States Trustees, FOIA/PA Counsel, Oﬀice of the General Counsel
             Requests for records from bankruptcy case files must include a case caption or name, case number, and judicial
               district.
             Federal Bureau of Investigation, Record/Information Dissemination Section, Records Management Division
             Federal Bureau of Prisons, FOIA/PA Section
             Foreign Claims Settlement Commission
             INTERPOL–U.S. National Central Bureau, FOIA/PA Specialist, Oﬀice of General Counsel
             Justice Management Division, FOIA Contact
             National Security Division, FOIA Initiatives Coordinator
             Oﬀice of the Associate Attorney General*
             Oﬀice of the Attorney General*
             Oﬀice of Community Oriented Policing Services, FOIA Oﬀicer, Legal Division
             Oﬀice of the Deputy Attorney General*
             Oﬀice of Information Policy
             Oﬀice of the Inspector General, Oﬀice of the General Counsel
             Oﬀice of Justice Programs, Oﬀice of the General Counsel
             Oﬀice of Legal Counsel
             Oﬀice of Legal Policy*
             Oﬀice of Legislative Aﬀairs*
             Oﬀice of the Pardon Attorney, FOIA Oﬀicer
             Oﬀice of Professional Responsibility, Special Counsel for Freedom of Information and Privacy Acts
             Oﬀice of Public Aﬀairs*
             Oﬀice of the Solicitor General
             Requests for records from case files must include a case name, docket number, or citation to case.
             Oﬀice on Violence Against Women
             Professional Responsibility Advisory Oﬀice, Information Management Specialist
                                                                                                                                                           Back to top
             Tax Division, Division Counsel for FOIA and PA Matters
https://1.next.westlaw.com/Document/N73CBE1A1DC8511E48C39B81E0915B315/View/FullText.html?originationContext=document&contextData=(sc… 2/3
12/7/2020                Case 3:20-cv-06649-JSC
                                    Appendix I to Part 16—Components   Document           23-3 of
                                                                               of the Department    Filed
                                                                                                       Justice03/04/21
                                                                                                                 | Regulations |Page       4 of |4Westlaw
                                                                                                                                  United States

             Requests
  We've updated          forStatement.
                our Privacy  records from
                                       Beforecase  files must
                                              you continue,     include
                                                            please read ouranew
                                                                             casePrivacy
                                                                                    caption   or name,
                                                                                         Statement       civil or yourself
                                                                                                   and familiarize criminal   court
                                                                                                                           with       case number, and
                                                                                                                                the terms.
               judicial district.
              United States Marshals Service, Oﬀice of the General Counsel
              Requests for records concerning seized property must specify the judicial district of the seizure, civil court case
                number, asset identification number, and an accurate description of the property.
              United States Parole Commission, FOIA/PA Specialist


              Credits
              [52 FR 34214, Sept. 10, 1987; Order No. 2156–98, 63 FR 29604, June 1, 1998; 63 FR 34965, June 26, 1998; 63 FR 51401,
              Sept. 25, 1998; Order No. 2650–2003, 68 FR 4928, Jan. 31, 2003; Order No. 3517–2015, 80 FR 18113, April 3, 2015]
              SOURCE: 51 FR 16677, May 6, 1986; 52 FR 33231, Sept. 2, 1987; Order No. 2156–98, 63 FR 29593, June 1, 1998; Order
              No. 2258–99, 64 FR 52226, Sept. 28, 1999; Order No. 3517–2015, 80 FR 18106, April 3, 2015; Order No. 008–2015, 80 FR
              34051, June 15, 2015; Order No. 3803–2016, 82 FR 727, Jan. 4, 2017; Order No. 4442–2019, 84 FR 16777, April 23, 2019,
              unless otherwise noted.
              AUTHORITY: 5 U.S.C. 301, 552, 552a, 553; 28 U.S.C. 509, 510, 534; 31 U.S.C. 3717.
              Current through December 3, 2020; 85 FR 78189.



              End of Document                                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




   Contact us • Live chat • Training and support • Improve Westlaw Edge • Pricing guide • Sign out
   1-800-REF-ATTY (1-800-733-2889)


   Westlaw Edge. © 2020 Thomson Reuters   Accessibility • Privacy • Supplier terms                                            Thomson Reuters is not providing professional advice




                                                                                                                                                                     Back to top


https://1.next.westlaw.com/Document/N73CBE1A1DC8511E48C39B81E0915B315/View/FullText.html?originationContext=document&contextData=(sc… 3/3
